Citation Nr: 1809315	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-21 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for neuritis of the fifth cranial nerve.


[The issue of entitlement to service connection for a low back disability, including sciatic nerve disorder and right hip disorder, to include as secondary to service-connected disabilities, will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1991 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent rating assigned. The claim was last remanded by the Board in February 2016.

In November 2016, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a supplemental opinion is needed.  In this regard, an opinion   is needed to address whether complaints raised by the Veteran in conjunction with her claim for increased rating for neuritis of the fifth cranial nerve are due to that disability or to the now service-connected temporomandibular joint (TMJ) disorder.  An opinion is also needed to address whether a finding of mild paralysis of the left seventh cranial nerve, made during the March 2016 VA cranial nerve conditions examination, is also a residual of the in-service surgery that led to the grant of service connection for neuritis of the fifth cranial nerve.  If so, the opinion should also address whether the functions of the fifth and seventh cranial nerves overlap and what symptoms, if any, are attributable to the finding of mild paralysis of the left seventh cranial nerve.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a neurologist for a supplemental opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. 

The neurologist is asked to explain whether the complaints raised by the Veteran in conjunction with her claim for increased rating for neuritis of the fifth cranial nerve are due to that disability or to the now service-connected TMJ disorder.  Those complaints include her jaw deviating to the paralyzed, right side of face causing clicking, popping and biting the insides of her cheeks; pain extending to both inner ears, but more pronounced on the right; difficulty chewing and talking; losing control of the lower portion of her face when talking or eating; and facial fatigue when speaking.  

The neurologist is also asked to address whether the finding of mild paralysis of the left seventh cranial nerve made during the March 2016 VA examination is also a residual of the in-service surgery that led to the grant of service connection for neuritis of the fifth cranial nerve.   If so, the neurologist should also address whether the functions of the fifth and seventh cranial nerves overlap and what symptoms, if any, are attributable to the finding of mild paralysis of the left seventh cranial nerve.  



2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and       her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

